Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 11/17/21 have been entered.
Claims 11 and 18-20 are deemed to be independent claims. Independent claim 20 appears to refer to the drive element of independent claim 18 for the purpose of shorthand claim writing.

Claim Objections
Claim 11 is objected to because of the following informalities: it is suggested to format the claim so that there is a clear preamble followed by a transitional phrase (see MPEP 608.01(i) 37 CFR 1.75(e); MPEP 2111.03). At the moment, it is not clear if applicant intended for the following limitations to be considered as being conventional/well-known: “A rod section of a ground drilling rod, the rod section configured at an end to form at least one plug connection” in lines 1-2.
Claim 18 is objected to because of the following informalities: it is suggested to format the claim so that there is a clear preamble followed by a transitional phrase (see MPEP 608.01(i) 37 CFR 1.75(e); MPEP 2111.03). At the moment, it is not clear which portion of the limitation is considered as being conventional or well-known. Since the transitional phrase “has” appears at line 4, it is not clear if applicant intended for the following limitations to be considered as being conventional/well-known: the limitations in lines 1-4 leading up to the first instance of “has”.
Claim 18 is objected to because of the following informalities: it is suggested to replace the claim term “Drive element” with --A drive element-- to provide an article and improve clarity.
Claim 19 is objected to because of the following informalities: it is suggested to insert the phrase “each one of” before the phrase “the outer contour” in line 5 to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 11 line 2, it is not clear if the claim term “one end” is the same or different from “an end”. For examination purposes, it is assumed that they refer to different ends of the rod section.
Regarding independent claim 12, the consecutive use of the claim words “or” in line 2, “and/or” in line 3, and “or” in line 4 is confusing. For examination purposes, it is assumed that all limitations are listed in the alternative between any use of the claim words “or” or “and/or”.
Claim 13 recites the limitation “the radius of the arc-shaped” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the radius of the inwardly” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the centerline” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15 line 2, it is not clear what is the datum/reference for the claim term “centerline” is supposed to be. For examination purposes, the centerline is based on the cross-section of the rod section.
Regarding claim 17 line 2, the metes and bounds are unclear between the “chamfered end” and the two ends recited in parent claim 11. For examination purposes, it is assumed that anyone of the two ends comprises the chamfered end.
Claim 19 recites the limitation “the angle (beta)” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the angle (alpha)” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 16 and 21-24 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 16-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US11149501 in view of Hinshaw et al. US10556275.
Regarding independent claim 11, Smith discloses, in Figures 1-8,
A rod section (Smith; inner drill rod 116 with an uphole plug end a downhole plug end) of a ground drilling rod (Smith; drill string 102), the rod section configured at an end (Smith; uphole plug end of inner drill rod 116) to form at least one plug connection and comprising at one end (Smith; downhole plug end of inner drill rod 116) (a) a connecting plug having an outer contour (Smith; outer contour of the downhole plug end of inner drill rod 116); or (b) a connecting socket having an inner contour; wherein the outer contour or the inner contour is essentially in cross section (Smith; outer contour of the downhole plug end of inner drill rod 116).
Smith does not disclose wherein the outer contour is essentially sinusoidal in cross section.
Hinshaw teaches wherein the outer contour is essentially sinusoidal in cross section (Hinshaw; Fig. 3, 5, 5A; col. 5:21-30 using a “petaloid configuration” cross-sectional shape for corresponding external projections/lobes 14c and internal lobes 12c for the purpose of providing a “secure driving engagement”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the contour cross-section as taught by Smith with the sinusoidal contour cross-section as taught by Hinshaw since both contour cross-sections are known elements that obtain the predictable result of providing a coupling means that cooperate with downhole tubulars with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). Doing so would yield corresponding outer contours and inner contours for mating engagement between connecting components.
Hinshaw is in the same field of endeavor as the instant application since it is directed to the mining industry (Hinshaw; col. 7:1 “mining industry”).

Regarding claim 12, modified Smith teaches the invention substantially as claimed as described above, and The rod section according to claim 11, wherein the outer contour comprises arc-shaped inwardly curved sections or the inner contour comprises arc-shaped outwardly curved sections, and/or the outer contour comprises arc-shaped outwardly curved sections or the inner contour comprises arc-shaped inwardly curved sections (Hinshaw; Fig. 3, 5, 5A; col. 5:21-30 using a “petaloid configuration” cross-sectional shape for corresponding external projections/lobes 14c and internal lobes 12c for the purpose of providing a “secure driving engagement”).

Regarding claim 13, modified Smith teaches the invention substantially as claimed as described above, and The rod section according to claim 12, wherein the arc-shaped inwardly and outwardly curved sections of the inner contour have a radius that is larger than the radius of the arc-shaped outwardly curved sections of the outer contour and smaller than the radius of the inwardly curved sections of the outer contour (Hinshaw; Fig. 3, 5, 5A; col. 5:21-30 using a “petaloid configuration” cross-sectional shape for corresponding external projections/lobes 14c and internal lobes 12c for the purpose of providing a “secure driving engagement”; the inner contour radius is necessarily larger than the outer contour radius in order to provide a corresponding coupling engagement).

Regarding claim 16, modified Smith teaches the invention substantially as claimed as described above, and The rod section according to claim 11, wherein the outer contour or the inner contour extends over a length of millimeters (mm) to mm in longitudinal extension of the rod section (Smith; outer contour of the downhole plug end of inner drill rod 116).
Modified Smith is silent regarding wherein the outer contour or the inner contour extends over a length of 10 millimeters (mm) to 120 mm in longitudinal extension of the rod section.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the length as taught by modified Smith to be 10-120-mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II)(A)). The length of the contour is a result-effective variable in which sufficient length is needed to provide structural integrity and durability for the intended operational use but should not be excessively long to minimize material cost. One would be motivated to select the length as claimed in order to provide a balance between structural integrity/durability and material cost.

Regarding claim 17, modified Smith teaches the invention substantially as claimed as described above, and The rod section according to one of claim 11, wherein the rod section comprises a end (Smith; downhole plug end of inner drill rod 116).
Modified Smith does not teach wherein the rod section comprises a chamfered end.
Smith teaches wherein the rod section comprises a chamfered end (Smith; Fig. 5; chamfered end near the lead line for reference numeral 220).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the end as taught by modified Smith to be a chamfered end as taught by Smith for the purpose of making assembly easier.

Regarding independent claim 18, modified Smith teaches the invention substantially as claimed as described above in reference to independent claim 11, and
Drive element (Smith; inner drill rod 116 with an uphole plug end a downhole plug end) for impact driving a ground drilling rod (Smith; drill string 102) into the soil, the drive element engaging with a rod section (Smith; coupler 118) and configured (a) as a connecting plug (Smith; downhole plug end of inner drill rod 116) or (b) as a connecting socket; wherein the connecting plug has an outer contour in cross section (Smith; outer contour of the downhole plug end of inner drill rod 116) and the connecting socket has an inner contour in cross section, said outer contour cross section or said inner contour cross section being essentially sinusoidal (Hinshaw; Fig. 3, 5, 5A; col. 5:21-30 using a “petaloid configuration” cross-sectional shape for corresponding external projections/lobes 14c and internal lobes 12c for the purpose of providing a “secure driving engagement”).

Regarding independent claim 20, modified Smith teaches the invention substantially as claimed as described above in reference to independent claim 18, and
A ground drilling device (Smith; drilling machine 104) comprising the drive element according to claim 18.

Regarding claim 21, modified Smith teaches the invention substantially as claimed as described above, and The rod section according to claim 11, wherein the inner contour comprises arc-shaped outwardly curved sections (Hinshaw; Fig. 3, 5, 5A; col. 5:21-30 using a “petaloid configuration” cross-sectional shape for corresponding external projections/lobes 14c and internal lobes 12c for the purpose of providing a “secure driving engagement”).

Regarding claim 22, modified Smith teaches the invention substantially as claimed as described above, and The rod section according to claim 11, wherein the outer contour comprises arc-shaped outwardly curved sections (Hinshaw; Fig. 3, 5, 5A; col. 5:21-30 using a “petaloid configuration” cross-sectional shape for corresponding external projections/lobes 14c and internal lobes 12c for the purpose of providing a “secure driving engagement”).

Regarding claim 23, modified Smith teaches the invention substantially as claimed as described above, and The rod section according to claim 11, wherein the inner contour comprises arc-shaped inwardly curved sections (Hinshaw; Fig. 3, 5, 5A; col. 5:21-30 using a “petaloid configuration” cross-sectional shape for corresponding external projections/lobes 14c and internal lobes 12c for the purpose of providing a “secure driving engagement”).

Regarding claim 24, modified Smith teaches the invention substantially as claimed as described above, and The rod section according to claim 11, wherein the outer contour comprises arc-shaped inwardly curved sections (Hinshaw; Fig. 3, 5, 5A; col. 5:21-30 using a “petaloid configuration” cross-sectional shape for corresponding external projections/lobes 14c and internal lobes 12c for the purpose of providing a “secure driving engagement”).

Allowable Subject Matter
Claims 14-15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 19, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious: “wherein the outer contour and the inner contour are essentially sinusoidal in cross section and each having straight lines, wherein the angle beta of the straight line of the outer contour to a centerline (X-X) of the cross section is greater than the angle alpha of the straight line of the inner contour to the centerline (X-X) of the cross section”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hyson et al. US20180100538 teaches forming a plug and socket connection that uses a sinusoidal wave form/shape (Hyson; [0057]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	8/29/22